


CHANGE OWNER T ORDER ARCHITECT T AIA DOCUMENT G701 CONTRACTOR   T
  Austin/Houston Office FIELD T OTHER T   DL


PROJECT:
(name, address) Cirrus Logic, Inc -Corporate Headquarters
Building and Interior Finish-Out
800 W 6th Street
Austin, Texas 78703

CHANGE ORDER NUMBER:
 
DATE:

      Interiors-002
 
01/23/2012   TO CONTRACTOR:
(Name, address)       D. E. HARVEY BUILDERS, INC.
DBA HARVEY-CLEARY BUILDERS
8107 SPRINGDALE ROAD, STE 105
AUSTIN, TX 78724 CONTRACT DATE:
 
CONTRACT FOR:
 
 
PROJECT NO.   01/25/2011
 
Cirrus Logic Headquarters
Interiors
 
04-02747


Execution of this change order indicates acknowledgement and incorporation of
the following Contract modifications:

This change order will authorize Harvey-Cleary to release the remaining scopes
of work pertaining to the Interior Finish-Out scope of work with the exception
of Plastic Laminate Millwork and Architectural Millwork which are still subject
to design change and re-pricing.

Scope of work pricing and clarifications are per the Exhibits referenced in
Interiors C0-001.

           Interior Finish-Out Pricing with Accepted Alternates & VE per CO-001,
Exhibit “I” $ 8,008,757.00   Less Scope of Work Released in Interiors CO 001 ( $
3,735,674.00 ) Less Plastic Laminate Millwork ( $ 183,512.00 ) Less
Architectural Millwork ( $ 794,064.00 )   Total authorized and released in this
Change Order: $ 3,295,507.00


  Not valid until signed by the Owner, Architect and Contractor.
Signature of the Contractor indicates his agreement herewith, including any
adjustment in the Contract Sum or Contract Time.
Signature of the Owner indicates his agreement herewith; The Interior Finish-out
portion shall be a Stipulated Sum per the terms of the Contract.  


The Original Interiors (Contract Sum) was $      0.00 Net change by previously
authorized Change Orders $ 3,735,674.00    The (Contract Sum) prior to this
Change Order was $ 3,735,674.00 The (Contract Sum) will be (INCREASED) by this
Change Order in the amount of $ 3,295,507.00   The New Interiors (Contract Sum)
including this Change Order will be $ 7,031,181.00   The Contract Time will be
(increased)(decreased)(unchanged) The date of Substantial Completion as of the
date of this Change Order therefore is June 20, 2012


NOTE: This summary does not reflect changes in the Contract Sum or Contract Time
which have been authorized by Construction Change Directive.

CONTRACTOR:  Harvey-Cleary Builders ARCHITECT:  lauckgroup OWNER:  Cirrus Logic,
Inc.             Address 8107 Springdale Road, Suite 105
Austin, TX 78724   1801 Lavaca, Suite 108
Austin, TX 78701   2901 Via Fortuna Dr.
Austin, TX 78746             BY   BY   BY  

Dennet Wenske
 
 

Mary Bledsoe Thurman Case


DATE DATE DATE


--------------------------------------------------------------------------------